Citation Nr: 9934449	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection the for post-operative 
residuals of a herniated disk of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to October 
1979.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that the veteran's 
claim for service connection for a neck condition was not 
well grounded.  


REMAND

Having reviewed the record, the Board has determined that the 
instant claim is not yet ready for adjudication on appeal.  
The Board notes that VA is held to have constructive notice 
of documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet.App. 611 (1992).  The record indicates 
that the veteran has reported that he received treatment for 
his neck at a VA facility Chicago, Illinois, just after his 
discharge from active duty (in the early 1980's), as well as 
in Loma Linda, California (the Jerry L. Pettis Medical 
Center), at some time between 1982-1984.  At the present 
time, these records have not been sought in conjunction with 
the veteran's claim.

Likewise, the record indicates that the veteran's service 
medical records are unavailable for review.  The record 
includes a statement from the National Personnel Records 
Center (NPRC) in which it is noted that the veteran's service 
medical records were sent to the Chicago, Illinois RO on June 
10, 1980.  A deferred rating decision, dated April 1997, 
shows a notation of "Chicago file destroyed in 1990," 
however, there is no documentation as to the source of 
information which led to that notation, nor is there an 
indication as to the items contained in the "Chicago file" 
which was destroyed.  Furthermore, the record does not 
indicate whether the Atlanta RO sought to obtain the 
veteran's service medical records directly from the Chicago 
RO.  

In addition, the record shows that in June 1998, the RO 
requested that the NPRC provide morning reports for the 
veteran's specific unit for the period of February 1978-April 
1978, as the veteran claims he was treated for a neck injury 
at the Fort Dix infirmary in March 1978.  The record does not 
indicate that a reply was received from the NPRC.  

Finally, the record indicates that the veteran is currently 
in receipt of Social Security disability benefits, and the 
records used by the Social Security Administration in 
determining his entitlement to such benefits have not yet 
been associated with the claims folder.  

On remand, the RO will have the opportunity to conduct 
further evidentiary development, to include a search for VA 
treatment records, Social Security records, the missing 
service medical records, and a second attempt at obtaining 
morning reports for the veteran's unit for the specified 
period of time.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the following 
medical facilities in order to request 
copies of treatment records for the 
veteran:

a.  The VA facility in Chicago, Illinois, 
where the veteran claims to have been 
treated for a neck disorder in 1980.  The 
RO should request all records for the 
veteran for the period of time between 
his discharge from active service in 
October 1979 and the present time.

b.  The VA facility in Loma Linda, 
California (Jerry L. Pettis Medical 
Center) where the veteran claims to have 
received treatment for his back in the 
early 1980's.  The RO should request 
copies of all treatment records for the 
veteran for the period of time between 
his discharge from active military 
service in October 1979 and the present 
time.  

c.  The VA facilities in Decatur, Georgia 
and Atlanta, Georgia, where the veteran 
may have undergone treatment in the 
1990's.  The RO should request copies of 
all treatment records for the veteran for 
the period of 1990 to the present time, 
apart from those records which have 
already been associated with the claims 
folder.  

All records obtained through these 
channels should be associated with the 
claims folder.  

2.  The RO should again contact the 
National Personnel Records Center in 
order to request copies of morning 
reports for the veteran's unit for the 
period of February 1978 to April 1978.  
The RO should ensure that a copy of the 
request letter, specifying the veteran's 
full unit assignment and the requested 
dates, is associated with the claims 
folder, as is the response received from 
that facility.  

3.  The RO should contact the RO in 
Chicago, Illinois, in order to request 
information as to the whereabouts of the 
veteran's service medical records, which 
were forwarded to that facility under the 
veteran's claim number in June 1980.  The 
RO should ensure that the letter 
requesting information as to the 
whereabouts of these records as well as 
any response received from the RO are 
associated with the claims folder.

4.  The RO should contact the Social 
Security Administration (SSA), in order 
to request copies of all records compiled 
in conjunction with the veteran's claim 
for disability benefits, to include 
copies of award letters and any available 
medical documentation.  All documentation 
and correspondence generated in 
conjunction with this request should be 
associated with the claims folder.  

5.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken to ensure that all possible 
attempts have been made to obtain the 
service medical records, the morning 
reports from 1978, the Social Security 
records, and all VA outpatient treatment 
records for the veteran.  

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












